FILED
                            NOT FOR PUBLICATION
                                                                               APR 20 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARLOS DE JESUS SANCHEZ-                         Nos. 19-71231
ZABALETA,

              Petitioner,                        Agency No. A202-014-623

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 16, 2020**
                               Pasadena, California

Before: THOMAS, Chief Judge, and FERNANDEZ and W. FLETCHER, Circuit
Judges.

      Carlos De Jesus Sanchez-Zabaleta, a native and citizen of Guatemala,

petitions for review of a decision by the Board of Immigration Appeals (“BIA”)

affirming the immigration judge’s (“IJ”) decision denying Sanchez-Zabaleta’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection against the

Convention Against Torture (“CAT”). We deny the petition for review.

      1.     Sanchez-Zabaleta filed his application for asylum outside the statutory

time limitation, and there is nothing in the record to excuse this delay. See 8

U.S.C. § 1158(a)(2)(B). Additionally, substantial evidence supports the BIA’s

determination that Sanchez-Zabaleta did not establish a causal nexus between any

harm and a protected ground. See Hu v. Holder, 652 F.3d 1011, 1017 (9th Cir.

2011) (petitioner establishes a causal nexus when he demonstrates that the

protected ground “‘was at least one central reason’ for his mistreatment.”) (quoting

8 U.S.C. § 1158(b)(1)(B)(i)). The record supports the IJ’s conclusion that, at most,

Sanchez-Zabaleta has established that he was targeted for his resistance to gang

recruitment, and we have held “that young men in Guatemala who resist gang

recruitment” do not constitute a cognizable social group. Barrios v. Holder, 581
F.3d 849, 855 (9th Cir. 2009). Therefore, the BIA properly affirmed the IJ’s denial

of Sanchez-Zabaleta’s asylum application.

      2.     Given that the BIA properly affirmed the IJ’s denial of Sanchez-

Zabaleta’s asylum application, it follows that Sanchez-Zabaleta did not satisfy the

higher standard to qualify for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).


                                          2
      3.     Substantial evidence supports the BIA’s conclusion that the IJ

properly denied Sanchez-Zabaleta’s application for relief under the CAT. To

qualify for relief under the CAT, the petitioner must show that if they are removed

it is “more likely than not” that they will be tortured, 8 C.F.R. § 1208.17(a), either

“by or at the instigation of or with the consent or acquiescence of a public official

or other person acting in an official capacity,” id. § 1208.18(a)(1). There is

nothing in the record to indicate that Sanchez-Zabaleta experienced past torture.

Further, the record supports the conclusion that Sanchez-Zabaleta did not

demonstrate a clear probability that he would be tortured if returned to Guatemala.

      4.     The record demonstrates that Sanchez-Zabaleta’s due process rights

were not violated. Sanchez-Zabaleta had the opportunity to present evidence, and

nothing in the record indicates the IJ was biased against him. Adverse rulings are

not evidence of bias.



      PETITION DENIED.




                                           3